Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 9, 2021, have been carefully considered.  Claims 9-15 have been canceled, and claims 22-28 (which depend from claim 1) have been added.
Claims 1-8 and 16-28 are presently pending in this application.

Election/Restrictions
Claims 5-8 and 16-21 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making a photocatalytic carbon filter (claims 5-8 and 16-18), and to a nonelected method of removing water impurities and degradation by-products (claims 19-21), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2021.
Claims 1-4 and 22-28 are presently under consideration by the Examiner.




Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 103 rejection of claims 1 and 2 as being unpatentable over Misra et al. (U. S. Patent Publication No. 2010/0320089) in view of Imazato (U. S. Patent Publication No. 2002/0049134); and
	b. The 35 U.S.C. 103 rejection of claims 1, 3, and 4 as being unpatentable over “Electrophoretic Deposition of Carbon Nanotubes over TiO2 Nanotubes:  Evaluation of Surface Properties and Biocompatibility,” by Jung Eun Park et al. (“Park et al.”).

Allowable Subject Matter
Claims 1-4 and 22-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As convincingly argued by Applicants, neither of these references teaches nor suggests the limitations of Applicants’ claims regarding the growing of multi-wall carbon nanotubes on a surface of the porous titanium substrate, wherein said multi-wall carbon nanotubes are additionally chemically bonded to said porous titanium substrate.

Rejoinder of Non-Elected Claims
	In Applicants’ July 19, 2021, election of Group I, claims 1-4, without traverse, Applicants further requested “rejoinder of process claims that depend from or include all limitations of an allowable product claim, upon notification of allowable subject matter.”
	However, while claims 1-4 and 22-28 contain allowable subject matter, non-elected claims 5-8 and 16-22 cannot be rejoined at this time.  Claims 5 and 19 each recite "multi-wall carbon nanotubes disposed on the TiO2 nanotube arrays", which is different from "multi-wall carbon nanotubes grown on a surface of the porous titanium substrate", as recited in claim 1.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
The presence of non-elected claims 5-8 and 16-22.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571) 272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732